DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.

Applicant’s Response Dated July 11, 2022
In the Response dated July 11, 2022, claim 75 was amended, and claims 83-84 were added. Claims 75-84 are pending. An action on the merits of claims 75-84 is contained herein.
The rejection of claims 75-76 and 79-82 under 35 U.S.C. 102(a)(1) as being anticipated by Eagan et al. Journal of the National Cancer Institute (1976), Vol. 56, pages 179-181 (Eagan) is maintained for the reasons of record as set forth in the Office Action dated January 11, 2022.
The rejection of claims 77-78 under 35 U.S.C. 103 as being unpatentable over Eagan et al. Journal of the National Cancer Institute (1976), Vol. 56, pages 179-181 (Eagan) in view of Brown US 9,066,918 B2 (Brown) is maintained for the reasons of record as set forth in the Office Action dated January 11, 2022.

Rejections of Record Set Forth in the Office Action Dated January 11, 2022
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 75-76 and 79-82 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eagan et al. Journal of the National Cancer Institute (1976), Vol. 56, pages 179-181 (Eagan).
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. Applicant argues that Eagan fails to teach a method of inhibiting bladder cancer cell proliferation, the method comprising administration of a therapeutically effective quantity of a substituted hexitol derivative selected from the group consisting of dianhydrogalactitol and diacetyldianhydrogalactitol.
The examiner respectfully disagrees.
In response to applicant's argument that Eagan fails to teach a method of inhibiting bladder cancer cell proliferation, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

As set forth in the last Office Action, Eagan explicitly teaches (emphasis added), “Antitumor effects of DAG were observed in patients with renal, bladder, and small-cell lung cancers. An iv dose of 20-30 mg/m2 / day for 5 consecutive days, repeated every 5-6 weeks, was recommended for phase II studies.” See Abstract. Eagan further discloses,
DAG was administered by rapid iv infusion daily for 5 consecutive days every 6 weeks; 50 mg DAG was dissolved in 10 ml sterile water. The initial dose level was 2 mg/m2 /day for 5 days. This represented 40% of the high nontoxic dose (5-day schedule) in dogs and 67% of the high nontoxic dose (5-day schedule) in monkeys. The high nontoxic dose is the highest at which no hematologic, chemical, clinical, or pathologic drug-induced alterations occur. Subsequent dosage escalations (5-day schedule) were as follows: 4 mg, 6 mg, 8 mg, 10 mg, 12.5 mg, 16 mg, and 20 mg/m2. When patients were being given the 20 mg/m2 /day for 5 days, data from Hungary were received (personal communication from the National Cancer Institute) suggesting a therapeutic dose of approximately 33 mg/m2 /day for 10 days. Subsequent dose levels evaluated were 30 mg and 40 mg/m2. Patients were considered for re treatment after 6 weeks. 

Eagan reasonably teaches/suggests the treatment of a patient having recurrent transitional cell epithelioma of the bladder comprising administering DAG dosages of 2 mg, 4 mg and 6 mg/m2 over a 108 day period. The administration of DAG in dosages of 2 mg, 4 mg and 6 mg/m2 over a 108 day period meets the instant limitation of “administration of a therapeutically effective quantity of a substituted hexitol derivative selected from the group consisting of dianhydrogalactitol and diacetyldianhydrogalactitol”. A patient having recurrent transitional cell epithelioma of the bladder meets the limitations of the instant “patient in need thereof”. Thus, Eagan teaches all of the instantly claimed elements. 
Regarding the clause “wherein the substituted…cancer cell”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04. In the instant case, the inhibition of proliferation of the bladder cancer cell simply expresses the intended result of administering DAG at the recited dosage(s).
Thus, the rejection of claims 75-76 and 79-82 is maintained.
Claims 77-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagan et al. Journal of the National Cancer Institute (1976), Vol. 56, pages 179-181 (Eagan) and Brown US 9,066,918 B2 (Brown) in combination.
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. Applicant contends the combination of Eagan and Brown fails to teach or suggest the method recited in Claims 77 and 78.Applicant argues that Eagan fails to anticipate claims 75, 46, and 79-82 for the reasons set forth above. Applicant further argues that Brown does not provide data showing that any of the potential elements or parameters if modified either individually or in any combination can actually inhibit bladder cancer cell proliferation
The examiner respectfully disagrees for the reasons set forth above
Thus, the rejection of claims 77-78 is maintained based on the preponderance of the evidence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 83-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagan et al. Journal of the National Cancer Institute (1976), Vol. 56, pages 179-181 (Eagan) as applied to claims 75-76 and 79-82 above, and further in view of Brown US 9,066,918 B2 (Brown).
Eagan differs from the instantly claimed invention in that Eagan does not explicitly tach a method wherein the bladder cancer is resistant to a therapeutic agent or technique selected from the group of a biological response modifier, a cytokine, a lymphokine, a therapeutic antibody, a antisense therapy, a gene therapy, a ribozyme, a RNA interference, and a vaccine. Eagan also differs from the instantly claimed invention in that Eagan does not explicitly teach a method wherein the method further comprises administration of a therapeutically effective quantity of a platinum-based anti-neoplastic agent. However, these deficiencies would have been obvious in view of the teachings  of Brown. 
As set forth in the last Office Action, Brown teaches that dianhydrogalactitol or diacetyldianhydrogalactitol may be used for the treatment of cancer including bladder cancer. See page 5. Regarding claim 83, Brown teaches that improvements for suboptimal chemotherapeutics including substituted hexitols such as dianhydrogalactitol or diacetyldianhydrogalactitol are made by exploiting their selective use to overcome developing or complete resistance to the efficient use of biotherapeutics.  See column 29, lines 1-16. General examples include: tumors resistant to the effects of biological response modifiers, cytokines, lymphokines, therapeutic antibodies, antisense therapies, gene therapies. Specific inventive examples for substituted hexitols such as dianhydrogalactitol or diacetyldianhydrogalactitol include: the use against tumors resistant to the effects of biological response modifiers; cytokines; lymphokines; therapeutic antibodies; antisense therapies; therapies such as Avastin, Rituxan, Herceptin, Erbitux; gene therapies; ribozymes; RNA interference. Thus, Brown teaches or reasonably suggests the use of substituted hexitols such as dianhydrogalactitol or diacetyldianhydrogalactitol for treating a resistant bladder cancer.
It would have been prima facie obvious to one of ordinary skill in the art to administer a substituted hexitol such as dianhydrogalactitol or diacetyldianhydrogalactitol to a patient having bladder cancer resistant to a therapeutic agent or technique employing the method of Eagan as Brown expressly teaches their selective use to overcome developing or complete resistance to the efficient use of biotherapeutics.
Regarding claim 84, Brown teaches that the composition can comprise a drug combination comprising: (i) dianhydrogalactitol; and (ii) an additional therapeutic agent such as cisplatin or platinum analogs (column 12, line 55 to column 13, line 12; column 38, line 59 to column 39, line 13). Thus, it would have been prima facie obvious to one of ordinary skill in the art to further administer an additional therapeutic agent such as cisplatin or platinum analogs which has shown efficacy for bladder cancer as expressly taught by Brown. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  



Conclusion
Claims 75-84 are pending. Claims 75-84 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/